Citation Nr: 1640541	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-26 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating greater than 40 percent for residuals, discectomy C5-6 with plating infusion of C4 to C6 with bilateral radiculopathy and weakness of the left upper extremity and cervical decreased range of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1984 to October 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veteran Appeals (VA) Regional Office (RO) in Indianapolis, Indiana, that denied entitlement to a disability rating in excess of 40 percent for the Veteran's residuals, discectomy C5-6 with plating infusion of C4 to C6 with bilateral radiculopathy and weakness of the left upper extremity and cervical decreased range of motion.  In December 2015, the Board remanded the case for further development.  It now returns for appellate review. 


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's cervical spine disability has been manifested by favorable ankylosis (i.e., plating fusion) of the entire cervical spine and intervertebral disc syndrome (IVDS) with no incapacitating episodes.

2.  Prior to June 6, 2013, radiculopathy of the bilateral upper extremities due to neurological impairment associated with the cervical spine disability is established, manifested by tingling and numbness of the bilateral arms and hands, with no loss of motor functioning, strength, sensation, or reflexes.

3.  From June 6, 2013, to December 28, 2015, radiculopathy of the bilateral upper extremities due to neurological impairment associated with the cervical spine disability is established, manifested by tingling and numbness of the bilateral arms and hands, with objective findings of decreased grip strength.

4.  Since December 29, 2015, a total disability rating based on individual unemployability is assigned for the Veteran's mood disorder, and has additional service-connected disabilities independently ratable at 60 percent or more.

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for residuals, discectomy C5-6 with plating infusion of C4 to C6 with bilateral radiculopathy and weakness of the left upper extremity and cervical decreased range of motion, are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a 20 percent disability rating prior to June 6, 2013, and to a 40 percent disability rating from June 6, 2013 to December 28, 2015, for radiculopathy of the right upper extremity are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8510 (2014).

3.  The criteria for a 20 percent disability rating prior to June 6, 2013, and to a 30 percent disability rating from June 6, 2013 to December 28, 2015, for radiculopathy of the left upper extremity are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8510 (2014).

4.  The criteria for entitlement to TDIU based solely on the Veteran's mood disorder are satisfied effective December 29, 2015.  38 U.S.C.A. §§ 501, 1155, (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

5.  Entitlement to SMC at the (s) rate is established as of December 29, 2015.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) records identified by him have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Accordingly, the Board finds that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. 

The Veteran was also provided VA examinations to determine the severity of his cervical spine condition, including in December 2009, October 2012, April 2015, and December 2015.  See 38 C.F.R. § 4.1(2015) (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports, viewed as a whole, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected cervical spine disability with upper extremity radiculopathy.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4) , 3.326(a), 3.327 (2015).  Accordingly, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.



II. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015).  The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2015).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40  in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  See 38 C.F.R. § 4.45 (2015). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Specific to disabilities of the spine, the current rating schedule provides for the evaluation of all spine disabilities under the General Rating Formula, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, General Rating Formula, DCs 5235-5243 (2015).  The evaluation of IVDS is discussed below.  

Under the General Rating Formula:

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; 

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine. Id.  This is because the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  See 68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

Here, the Veteran has been awarded the maximum evaluation available under the General Rating Formula for a cervical spine disability based on limitation of motion.  Because the maximum evaluation has been assigned for a cervical spine disability based on limitation of motion, a higher rating under the DeLuca criteria based on functional loss is not available.  See Johnston, 10 Vet. App. at 85; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.40, 4.45.

Under DC 5243, intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014). 38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).  

Because the Veteran has not been prescribed bed rest by a physician for his cervical spine disability for a total duration of at least six weeks in any 12-month period during the pendency of this appeal, a rating higher than 40 percent under DC 5243 is not available.  The Veteran has stated that he has had to sit or lay down to relieve his neck pain, to include on VA examination in December 2009, in a VA treatment note dated November 24, 2014, and in a statement received in November 2015.  However, he has not stated that was prescribed bed rest by a physician and the VA outpatient treatment records are negative for any indication that he was prescribed bed rest by a physician.  Further, the VA examination reports dated in December 2009 and December 2015 specifically note that he had not had any incapacitating episodes of IVDS during the past 12 months.   Therefore, the preponderance of the evidence is against entitlement to a rating higher than 40 percent under DC 5243.

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Here, the RO has awarded the Veteran a separate 40 percent rating under Diagnostic Code 8510 for radiculopathy of the right upper extremity, and a separate 30 percent rating for radiculopathy of the left upper extremity, each effective from December 29, 2015.  The Veteran has not expressed disagreement with the 40 and 30 percent ratings assigned; however, the question remains as to whether any neurologic abnormalities associated with his cervical spine disability were manifest prior to December 29, 2015 and during the appellate period.

Under DC 8510, which pertains to neurological involvement of the upper radicular group (fifth and sixth cervicals) separate 20-percent ratings may be assigned, with application of the bilateral factor, for mild incomplete paralysis of each upper extremity.  38 C.F.R. § 4.124a.  A 40 percent rating is assigned for moderate incomplete paralysis of the major extremity, and a 30 percent rating for moderate incomplete paralysis of the minor extremity.  A 50 percent rating is assigned for severe incomplete paralysis of the major extremity, and a 40 percent rating for severe incomplete paralysis of the minor extremity.  Further, DC 8510 provides a 70 percent disability rating for complete paralysis of the major extremity and a 60 percent rating for complete paralysis minor extremity.

The introductory language to the schedule of ratings pertaining to diseases of the peripheral nerves states that when involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Throughout the entire appellate period, the Veteran has been shown to have radiculitis and/or radiculopathy of his upper extremities associated with his cervical spine disorder.  On June 6, 2013, a private examiner noted that the Veteran had a 50% grip reduction in his left hand while having 75% grip intact of the left (presumably, the examiner meant 75% grip intact of the right).  As radiculopathy with weakness, i.e., decreased grip strength, was demonstrated as of  June 6, 2013, the Board resolves doubt in the Veteran's favor and finds that the criteria for a separate 40 percent rating for radiculopathy of the right upper extremity, and a separate 30 percent rating for radiculopathy of the left upper extremity, under Diagnostic Code 8510, were more nearly approximated from that date forward.  See 38 C.F.R. § 3.102, 4.7.  The Veteran was not, however, shown to have severe incomplete paralysis in either upper extremity, so as to warrant a higher rating in either upper extremity.  The private doctor in June 2013 provided no additional objective findings.  A subsequent VA treatment record dated November 24, 2014 noted the Veteran's complaints of intermittent numbness and an intermittent decrease in grip strength in his bilateral upper extremities.  However, upon examination of the upper extremities the examiner reported that the Veteran had normal grip and normal strength, to include on flexion and extension.  The examiner diagnosed cervical degenerative disc disease, increasing radicular symptoms.  In short, the Veteran had stated that his decrease in grip strength was only intermittent and there were objective findings of essentially normal grip and strength in his upper extremities.  Thus, as indicated above, he was not shown to have severe incomplete paralysis in either upper extremity so as to warrant a higher rating in either upper extremity from June 6, 2013, to December 28, 2015.  

For the time period prior to June 6, 2013, the VA examination reports and outpatient treatment records consistently showed that although the Veteran reported subjective symptoms of radiating pain, numbness, and tingling.  However, no clinician found any compromise in strength, sensation, motor functioning, or reflexes on testing and examination.  The VA examination reports dated in December 2009 and October 2012 were normal with regard to the shoulders, elbows, arms, wrists, and hands in all these areas.  Diagnostic testing, i.e., EMG/NCS, conducted in August 2011 was interpreted as normal.  In reviewing the testing, a VA examiner noted that it was possible to have nerve irritation that causes neurogenic symptoms but not enough damage to the axons or myelin to cause detectable EMG/NCS abnormalities.  A January 2012 neurosurgery consult revealed normal strength, sensation, and reflexes in the Veteran's upper extremities.  The examiner stated that the Veteran had cervical radiculopathy symptoms without clear weakness.  

Thus, because the evidence showed that all clinical findings regarding motor functioning, strength, sensation, and reflexes of the Veteran's upper extremities were consistently normal on objective evaluation, and because the evidence showed that the Veteran had full functioning of his upper extremities, a rating greater than 20 percent is not warranted for either upper extremity under DC 8510 for moderate or more severe levels of incomplete paralysis, for the time period prior to June 6, 2013.

In sum, the Board finds that a rating in excess of 40 percent based on limitation of motion of the cervical spine is  not warranted for the entire period under review under the General Rating Formula.  A separate 40 percent rating for the right upper extremity and a separate 30 percent rating for the left upper extremity are assigned as of June 6, 2013 under DC 8510.  Prior to June 6, 2013, separate 20 percent ratings are assigned for each upper extremity under DC 8510 for bilateral radiculopathy.  

In a January 2015 rating decision, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) due to his service-connected mood disorder, cervical spine disability, and headaches, effective from September 30, 2011.  However, in a subsequent February 2016 rating decision, the RO determined that the TDIU was warranted based solely upon the Veteran's service-connected mood disorder.  The issue of entitlement to a TDIU is part and parcel of the evaluation of the Veteran's cervical spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation when reasonably raised by the claimant or the record).  As the Veteran was employed full time through August 2011, and his representative specifically requested that he be awarded a TDIU effective September 30, 2011, the Board need to address whether a TDIU is warranted prior to that date.  See Veteran's Application for Increased Compensation based on Unemployability, dated in September 2011; and Statement from the Veteran's prior representative, dated August 9, 2013.

In the February 2016 rating decision, the RO assigned the TDIU based solely upon the Veteran's service-connected mood disorder only through December 28, 2015.   As of December 29, 2015, the Veteran was in receipt of  combined 100 percent schedular rating.  As the Veteran had additional service-connected disabilities independently ratable at 60 percent, the RO also awarded him special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s), effective from 09/30/2011 to 12/28/2015.  It appears that the VBA system may have automatically removed the TDIU when the 100 percent schedular rating went into effect on December 29, 2015.  However, the allowance of the TDIU based solely on the mood disorder also rendered the Veteran eligible for special monthly compensation at the housebound rate.  Accordingly, the TDIU based solely on the mood disorder and SMC at the (s) rate should remain in effect from December 29, 2015 forward.

The evaluation of the Veteran's service-connected cervical spine disability does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  See Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  See also 38 C.F.R. § 3.321(b)(1) (2015).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the cervical spine disability is manifested by disc disease, radiating pain, limitation of motion, and radiculopathy.  These manifestations are contemplated by the current General Rating Formula under 38 U.S.C.A. § 4.71a (pain, including radiating pain, limited motion, and associated neurologic abnormalities with reference to appropriate diagnostic codes pertaining to such), DC 8510 under 38 C.F.R. § 4.124a (neurological manifestations), and sections 4.40, 4.45, and 4.59 of the regulations, which also contemplate functional impairment due to pain, weakness, instability, fatigability, and incoordination of the joint, including on daily use. 

Although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for a wide range of functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2014) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances). No examiner or treating clinician has indicated that the Veteran's cervical spine disability is exceptional or unusual. Accordingly, the first step of the inquiry is not satisfied.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, assignment of an extraschedular rating is not warranted.  See id.; 38 C.F.R. § 3.321(b).


ORDER

Entitlement to a disability rating greater than 40 percent for residuals, discectomy C5-6 with plating infusion of C4 to C6 with bilateral radiculopathy and weakness of the left upper extremity and cervical decreased range of motion, is denied.

Entitlement to a 20 percent disability rating prior to June 6, 2013, and to a 40 percent disability rating from June 6, 2013 to December 28, 2015, for radiculopathy of the right upper extremity is granted.

Entitlement to a 20 percent disability rating prior to June 6, 2013, and to a 30 percent disability rating from June 6, 2013 to December 28, 2015, for radiculopathy of the left upper extremity is granted.

Entitlement to a total disability rating based on individual unemployability due to a service-connected mood disorder and entitlement to special monthly compensation under 38 U.S.C. § 1114(s) is granted effective December 29, 2015.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


